DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the Preliminary Amendment filed on 5/12/2022.
Claims 11-30 are pending. Claims 1-10 are cancelled. Claims 11-30 are new. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16905287, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The following limitations lack disclosure in the prior-filed application:
(a) In claims 11, 21 and 26: 
“transmit…, to a remote server, the redacted document; 
receiv…, from the remote server, the redacted document; 
… wherein the first undredacting operation is based at least partially on the first redacting operation”, and
(b) In claims 17 and 28:
“wherein a quantity of the plurality of image fragments associated with the document type is based at least on one of: the document type and a desired security level associated with the document type”.

This application repeats a substantial portion of prior Application No. 16905287, filed 06/18/202, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 15, 16, 23, 25 and 27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 23 each recite “wherein the document type comprises …a variation in font or layout of the document type”. It is unclear as to how a document type can be defined as a variation as itself, rendering the claims indefinite.
The term "sensitive information" in claims 15, 16, 25 and 27, is a relative term which renders the claim indefinite. The term "sensitive information" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "illegible" in claims 16 and 27, is a relative term which renders the claim indefinite. The term "illegible" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 11-16, 18-21, 23, 24, and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matichuk (US 20070094594 A1), in view of Vohariwatt (US 20060190489 A1) and Ghafourifar (US 20160188893 A1).

Regarding claim 11, Matichuk teaches a method for temporarily redacting a digital image, the method comprising (Matichuk [36], [42], [53], system executes instructions to redact scanned documents: 
receiving a digital image of a scanned document; accessing, from one or more data stores, a division pattern associated with a document type of the document Matichuk [38, 39, 41, 42, 61, 62], scanned document image is accessed from the data store, document image is associated with a document type); 
dividing the digital image into a plurality of image fragments according to the division pattern (Matichuk [38, 41, 61], document is divided into sections according to a pattern corresponding to the type of document);
selecting a first image fragment from the plurality of image fragments, …(Matichuk [37, 43], document section is selected for redaction, section may be selected based on field name); 
generating a redacted document by performing a first redacting operation on the first image fragment…(Matichuk Fig. 7, [37]-[42], cells within the section may be determined, based on document redaction rules, cells to be included in redaction are determined, system redacts included a particular cell and does not redact excluded cells).

Matichuk does not specifically teach wherein the first image fragment is selected based at least in part on a location of the first image fragment within the digital image; wherein the first redacting operation comprises at least one of: encrypting, blurring, masking, or inserting a line over all or just a portion of the first image fragment;
 transmitting, to a remote server, the redacted document; 
receiving, from the remote server, the redacted document; and 
generating an unredacted document by performing a first unredacting operation on the first image fragment, wherein the first undredacting operation is based at least partially on the first redacting operation.  
However Vohariwatt teaches wherein the first image fragment is selected based at least in part on a location of the first image fragment within the digital image (Vohariwatt [44, 45] document fields to be edited are identified based on their location within the document); and 
wherein the first redacting operation comprises … encrypting, …over all or just a portion of the first image fragment (Vohariwatt [155] sections to be included for redaction may be redacted using encryption).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made, to have incorporated the concept taught by Vohariwatt of wherein the first image fragment is selected based at least in part on a location of the first image fragment within the digital image; and wherein the first redacting operation comprises … encrypting, …over all or just a portion of the first image fragment, into the invention suggested by Matichuk; since both inventions are directed towards redacting sections within a document image, and incorporating the teaching of Vohariwatt into the invention suggested by Matichuk and Gavin would provide the added advantage of allowing the system to segment the document into sections in the same format as the document (i.e. image) and identifying sections based on information readily available in the document image (i.e. position information (Vohariwatt [44, 45, 152, 221]).

Matichuk and Vohariwatt does not specifically teach transmitting, to a remote server, the redacted document; receiving, from the remote server, the redacted document; and generating an unredacted document by performing a first unredacting operation on the first image fragment, wherein the first undredacting operation is based at least partially on the first redacting operation.  

However Ghafourifar teaches  transmitting, to a remote server, the redacted document; receiving, from the remote server, the redacted document; and generating an unredacted document by performing a first unredacting operation on the first image fragment, wherein the first undredacting operation is based at least partially on the first redacting operation (Ghafourifar [30, 33] redacted document may be sent to a remote server, redacted document may be unredacted based on the redaction performed).  
It would have been obvious to one of an ordinary skill in the art at the time the invention was made, to have incorporated the concept taught by Ghafourifar of transmitting, to a remote server, the redacted document; receiving, from the remote server, the redacted document; and 
generating an unredacted document by performing a first unredacting operation on the first image fragment, wherein the first undredacting operation is based at least partially on the first redacting operation, into the invention suggested by Matichuk and Vohariwatt; since both inventions are directed towards redacting sections within a document image, and incorporating the teaching of Ghafourifar into the invention suggested by Matichuk and Vohariwatt would provide the added advantage of allowing authorized users to view the original images of document sections (Ghafourifar [30, 33]).

Regarding claim 12, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 11 above. Matichuk does not specifically teach wherein the generating of the unredacted document comprises at least one of: un-encrypting, de-blurring, un-masking, or removing a line that has been inserted over all or just a portion of the first image fragment.
However Ghafourifar teaches wherein the generating of the unredacted document comprises at least one of: un-encrypting, de-blurring, un-masking, or removing a line that has been inserted over all or just a portion of the first image fragment (Ghafourifar [32, 30] unredaction is based on redaction performed, redactions may be encrypting, blurring, masking, or inserting a line over all or just a portion of the first image fragment).

Regarding claim 13,, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 11 above. Matichuk does not specifically teach wherein the document type comprises at least one of: a check, a deposit slip, a bank statement, a credit card bill, a tax return, a driver's license, a medical record, or a variation in font or layout of the document type
However Vohariwatt teaches wherein the document type comprises … a bank statement (Vohariwatt[53]).

Regarding claim 14, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 11 above. Matichuk does not specifically teach wherein the division pattern comprises a grid comprising at least one row and at least one column.  
However Vohariwatt teaches wherein the division pattern comprises a grid comprising at least one row and at least one column (Vohariwatt [44] regions may be identified based on x and y coordinates).  

Regarding claim 15, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 11 above. 
Matichuk further teaches wherein the first image fragment contains sensitive information associated with a person (Matichuk [6] document may have sensitive information redacted).

Regarding claim 16, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 15 above. 
Matichuk further teaches wherein the redacted document causes the sensitive information to be illegible (Matichuk [37] Fig. 2 and 3, redacted information will no longer be available for reading).

Regarding claim 17, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 11 above. Matichuk further teaches wherein a quantity of the plurality of image fragments associated with the document type is based at least on one of: the document type (Matichuk [9, 39] regions are based on document type, so number of regions would be based on document type)

Regarding claim 18, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 11 above. Matichuk does not specifically teach wherein the unredacted image comprises the digital image of the scanned document.
However Ghafourifar teaches wherein the unredacted image comprises the digital image of the scanned document (Ghafourifar [30, 32, 33] unredacted image may be original image if all regions are unredacted).

Regarding claim 19, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 18 above. Matichuk does not specifically teach prior to accessing the unredacted document, receiving, from the user device, a unique user identification
However Ghafourifar teaches prior to accessing the unredacted document, receiving, from the user device, a unique user identification (Ghafourifar [71, 73] user provides login before requesting document)

Regarding claim 20,, Matichuk, Vohariwatt and Ghafourifar teach the invention as claimed in claim 19 above. Matichuk does not specifically teach wherein the redacted document is associated with the unique user identification
However Ghafourifar teaches wherein the redacted document is associated with the unique user identification (Ghafourifar [71, 73] user provides login before requesting document, and is provided unredacted document based on their access).


Claim 21 is for a system executing instructions similar in scope to the instructions executed by the method of claim 11, and is rejected under the same rationale. Vohariwatt further teaches image security system for editing a digital image, the image security system comprising: a computer processor; a non-transitory data store configured to store computer-executable instructions that, when executed, cause the computer processor to perform steps (Vohariwatt [221]).

Claims 22-25 are dependent on claim 21 above, are for a system executing instructions similar in scope to the instructions executed by the method of claims 12-15 respectively, and are rejected under the same rationale.

Claim 26 is for a non-transitory computer storage storing instructions similar in scope to the instructions performed by the method of claim 11, and is rejected under the same rationale. Vohariwatt further teaches non-transitory computer storage having stored thereon a computer program, the computer program including executable instructions that instruct a computer system to (Vohariwatt [221]).

Claims 27-30 are dependent on claim 26 above, are for a non-transitory computer storage storing instructions similar in scope to the instructions performed by the method of claims 16, 18, 18 and 11 respectively, and are rejected under the same rationale.

Double Patenting
Claim(s) 11, 15, 21, 26 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 6, 6, 1, 11 respectively of U.S. Patent Application No. US 10726151 B2
Although the claims at issue are not identical, claims 11, 15, 21 and 26 of this application are broader than the respective claims 6, 6, 1 and 11 of U.S. Patent Application No. US 10726151 B2. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct

Claim(s) 11, 13, 14, 15, 16, 21, 23, 24, 25, 26, 27,  of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 8, 5, 9, 10, 11, 12 and 17 respectively of U.S. Patent Application No. US 11301585 B2
Although the claims at issue are not identical, claims 11, 13, 14, 15, 16, 21, 23, 24, 25, 26, 27 of this application are broader than the respective claims 1, 2, 3, 4, 8, 5, 9, 10, 11, 12 and 17 of U.S. Patent Application No. US 11301585 B2. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178